POLEN, J.,
concurring specially.
I join in the majority’s grant of certiora-ri, as the ground for disqualification of Mr. Bunin as argued by respondent below does not support granting the motion. I write separately, however, to note it is likely that Mr. Bunin may be called as a material fact witness in the pending litigation. While not suggesting we should rule prospectively on matters not raised in the trial court or here, I merely note that such might form the basis for a renewed motion to disqualify Saud’s attorney.